739 N.W.2d 875 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Lee SWANIGAN, Defendant-Appellant.
Docket No. 132145. COA No. 270096.
Supreme Court of Michigan.
October 29, 2007.
By order of December 28, 2006, the application for leave to appeal the August 15, 2006 order of the Court of Appeals was held in abeyance pending the decision in People v. Harper (Docket No. 130988). On order of the Court, the case having been decided on July 26, 2007, 479 Mich. 599, 739 N.W.2d 523 (2007), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.